VINCENT C. GIBLIN, Circuit Judge.
The appellant’s conviction of’ operating an automobile while under the influence of intoxicants was based primarily on the testimony of the arresting officer who testified frankly as to his inability to determine that the appellant, at the time of the arrest, was under the influence of intoxicants. The officer testified that the appellant walked “all right” and that his speech was clear and concise, although he was “excited.”
The deficiency of proof was not supplied, in my opinion, by the alleged result of a drunkometer test to which the appellant was involuntarily subjected. Even if the result of the test was properly admitted in evidence, I have no judicial knowledge of its scientific accuracy. I seriously question its accuracy. Furthermore, the test is conducted privately by police officers and the evidence as to the result is merely what they say it was.
The judgment appealed from is reversed.